DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 10/7/21.  Claims 1, 5, 6, 11-20 are amended.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the patent.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,946,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-6, 8-12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0113718 A1 to Norman et al. (hereinafter “Norman”) in view of US Publication No. 2014/0018165 A1 to Kern et al. (hereinafter “Kern”)

Concerning claim 1, Norman discloses a system for controlling camera characters within multiplayer games (paragraphs [0029]-[0032], [0046], the system comprising: 

a communication interface that receives a request associated with projection views of a game environment of a game session of the multiplayer game, wherein the game session of the multiplayer game includes a plurality of player characters, each player characters associated with a player view controlled by a player device (paragraphs [0029]-[0032], [0046]-[0054] – projection views of the game environment are communicated via spectator interface showing game sessions of multiplayer games including a plurality of characters associated with their own view); and 
a projection view engine that executes a camera game client, wherein execution of the camera game client by the projection view engine: creates a camera character to include in the game session, wherein the camera character has a field of view independent from each player view associated with the plurality of player characters (paragraphs [0029]-[0032], [0046]-[0054] – spectator camera has their own view independent from each player view); 
places the camera character in a first position relative to a first location within the game environment, wherein the field of view of the camera character from the first position corresponds to a first portion of the game environment at the first location in accordance with a first set of the positioning information that is associated with a first in-game even within the first portion (paragraphs [0029]-[0032], [0046]-[0054] – camera view may be in certain position corresponding to a location); 

retrieves a second set of the positioning information associated with a second in-game even occurring within a second portion of the game environment at a second location when the second in-game event satisfies one or more of the stored triggers, wherein the second location is associated with different coordinates than the first location within the game environment (Fig. 7, Fig. 8, paragraphs [0029]-[0032], [0046]-[0054] – triggers and positioning information are retrieved); 
moves the camera character to a second position relative to the second location in accordance with the second set of the positioning information wherein an updated field of view of the camera character from the second position corresponds to the second portion of the game environment within which the second in-game event is occurring (Fig. 7, Fig. 8, paragraphs [0029]-[0032], [0046]-[0054] – camera character is moved to a location with respect to an in-game event which is different than the first location); 
updates the projection view based the updated field of view of the camera character in from second position (paragraphs [0029]-[0032], [0046]-[0054] – projection view is updated and corresponds to a second portion and location of the game); and 
updates the stored information regarding the multiplayer game based on the game session, wherein updating the stored information includes modifying the stored set of triggers associated with one or more in-game events of the multiplayer game, and wherein the associated positioning information is determined based on the modified set 
Norman lacks specifically disclosing, however Kern disclose updates the stored information regarding the multiplayer game based on the first set and the second set of positioning information used to generate and update the projection view during the game session (paragraphs [0052]-[0056] – triggers may be tied to a preset amount of time, and may be constantly updated to be within the preset time amount).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preset value of time within the triggers as disclosed by Kern into the system of Norman, in order to better manage data latency issues.

Concerning claims 2, and 12, Norman discloses wherein the projection view engine modifies the stored set of triggers further based on one or more in-game events in one or more other game sessions (paragraphs [0029]-[0032], [0046]-[0054] – game is updated and triggers are modified).    

Concerning claims 4, and 14, Norman discloses wherein the camera character is associated with in-game messages or status information within the game session, and wherein the projection view engine removes the in-game messages or game status information from the projection view (paragraphs [0054]-[0055] – status messages may be optionally removed).  



Concerning claims 6, and 16, Norman discloses wherein the projection view engine moves the camera character by identifying a height that corresponds to a perspective angle indicated by the second set of the positioning information and to the second portion of the game environment, and wherein the second position of the camera character is at the identified height (paragraphs [0049]-[0053]).  
  
Concerning claims 8, and 18, Norman wherein the set of triggers is specific to the multiplayer game, and wherein a different multiplayer game is associated with a different set of triggers (paragraphs [0029]-[0032], [0046]-[0054] – different triggers may correspond to different games).    



Concerning claims 10, and 20, Norman wherein the projection view engine is run by a virtual machine stored on a cloud server.  

Concerning claims 11, 21, and 22, see the rejection of claim 1.

Claims 3, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norman, Kern, and further in view of US Publication No. 2007/0117617 A1 to Spanton et al. (hereinafter “Spanton”).

Concerning claims 3, and 13, Norman/Kern lacks specifically disclosing, however, Spanton discloses wherein the camera character created by the projection view engine is associated with a predetermined player username within the game session (paragraph [0092], [0102]-[0105] – players/spectators login with username for each game session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the game login as disclosed by Spanton in the system of Norman/Kern in order to allow users to access their game on different consoles, thereby making the system more adaptable.

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the PTO 892. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715